Name: Council Directive 69/74/EEC of 4 March 1969 on the harmonisation of provisions laid down by law, regulation or administrative action relating to customs warehousing procedure
 Type: Directive
 Subject Matter: nan
 Date Published: 1969-03-08

 Avis juridique important|31969L0074Council Directive 69/74/EEC of 4 March 1969 on the harmonisation of provisions laid down by law, regulation or administrative action relating to customs warehousing procedure Official Journal L 058 , 08/03/1969 P. 0007 - 0010 Danish special edition: Series I Chapter 1969(I) P. 0075 English special edition: Series I Chapter 1969(I) P. 0082 Greek special edition: Chapter 02 Volume 1 P. 0041 Spanish special edition: Chapter 02 Volume 1 P. 0026 Portuguese special edition Chapter 02 Volume 1 P. 0026 ++++ ( 1 ) OJ N C 55 , 5 . 6 . 1968 , P . 34 . ( 2 ) OJ N C 58 , 13 . 6 . 1968 , P . 17 . ( 3 ) OJ N L 148 , 28 . 6 . 1968 , P . 6 . COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONISATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION RELATING TO CUSTOMS WAREHOUSING PROCEDURE ( 69/74/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS THE COMMUNITY IS BASED UPON A CUSTOMS UNION ; WHEREAS THE ESTABLISHMENT OF THE CUSTOMS UNION IS GOVERNED IN THE MAIN BY CHAPTER 1 OF TITLE I OF PART TWO OF THE TREATY ; WHEREAS THAT CHAPTER CONTAINS A SERIES OF SPECIFIC PROVISIONS DEALING , IN PARTICULAR , WITH THE ELIMINATION OF CUSTOMS DUTIES BETWEEN MEMBER STATES , THE ESTABLISHMENT AND PROGRESSIVE INTRODUCTION OF A COMMON CUSTOMS TARIFF AND THE AUTONOMOUS ALTERATION OR SUSPENSION OF THE DUTIES THEREIN ; WHEREAS , WHILE ARTICLE 27 PROVIDES THAT MEMBER STATES SHALL , BEFORE THE END OF THE FIRST STAGE AND IN SO FAR AS MAY BE NECESSARY , TAKE STEPS TO APPROXIMATE THEIR PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF CUSTOMS MATTERS , THAT ARTICLE DOES NOT EMPOWER THE INSTITUTIONS OF THE COMMUNITY TO ISSUE BINDING PROVISIONS IN THAT FIELD ; WHEREAS , HOWEVER , A THOROUGH EXAMINATION UNDERTAKEN JOINTLY WITH MEMBER STATES HAS SHOWN THE NEED IN CERTAIN FIELDS FOR DECISION , BY BINDING ACTS OF THE COMMUNITY , UPON MEASURES ESSENTIAL FOR THE INTRODUCTION OF CUSTOMS LEGISLATION WHICH WILL ENSURE UNIFORM APPLICATION OF THE COMMON CUSTOMS TARIFF ; WHEREAS IN ALL MEMBER STATES THERE ARE PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION CONCERNING CUSTOMS WAREHOUSES , AND THE MAIN RESULT OF PLACING GOODS THEREIN IS THAT CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES IN RESPECT OF SUCH GOODS ARE NOT COLLECTED ; WHEREAS CERTAIN DIFFERENCES CONTAINED IN THOSE PROVISIONS COULD LEAD TO DEFLECTION OF TRADE AND OF CUSTOMS RECEIPTS IF THEY WERE TO REMAIN OPERATIVE AFTER THE CUSTOMS UNION HAS BEEN FULLY ACHIEVED ; WHEREAS CERTAIN DIFFERENCES CONTAINED IN THOSE PROMENT AND OPERATION OF THE COMMON MARKET ; WHEREAS , SINCE THE ESSENTIAL PURPOSE OF CUSTOMS WAREHOUSES IS TO STORE GOODS , HANDLING OF GOODS DURING STORAGE IS ONLY PERMISSIBLE IF ITS PURPOSE IS TO ENSURE THEIR PRESERVATION OR TO IMPROVE PACKAGING OR MARKETABLE QUALITY , AND WHERE GOODS IN STORE RECEIVE OTHER HANDLING THEY ARE NO LONGER ELIGIBLE FOR THE CUSTOMS WAREHOUSING PROCEDURE AND ARE THUS NO LONGER GOVERNED BY THE RULES OF THIS DIRECTIVE ; WHEREAS THE APPROXIMATION OF NATIONAL PROVISIONS AS PROVIDED FOR IN THIS DIRECTIVE IS NOT INCOMPATIBLE WITH THE EXISTENCE OF DIFFERENT KINDS OF CUSTOMS WAREHOUSES ; WHEREAS THE POSITION WOULD HAVE TO BE RE-EXAMINED IF SUCH DISPARITIES AFFECTED THE PROPER FUNCTIONING OF THE COMMON MARKET ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . THIS DIRECTIVE PRESCRIBES THE RULES THAT MUST BE INCLUDED IN THE PROVISIONS OF MEMBER STATES LAID DOWN BY LAW , REGULATION AND ADMINISTRATIVE ACTION RELATING TO CUSTOMS WAREHOUSING PROCEDURE . 2 . THIS DIRECTIVE SHALL APPLY TO : ( A ) THE CUSTOMS WAREHOUSES REFERRED TO IN THE ANNEX ; AND ( B ) SUCH CUSTOMS WAREHOUSES AS MAY BE ESTABLISHED AFTER NOTIFICATION OF THIS DIRECTIVE . ARTICLE 2 1 . THE EFFECT OF THE SYSTEM OF CUSTOMS WAREHOUSES ( HEREINAFTER CALLED " WAREHOUSES " ) SHALL BE THAT CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES ARE NOT COLLECTED DURING THE PERIOD OF STORAGE OF GOODS . 2 . WHEN THE GOODS LEAVE THE WAREHOUSES IT MUST BE POSSIBLE FOR THEM TO BE CLEARED FOR HOME USE , PLACED UNDER ANOTHER CUSTOMS PROCEDURE OR EXPORTED . ARTICLE 3 1 . GOODS OF EVERY KIND SHALL BE ADMITTED INTO WAREHOUSES , WHATEVER THEIR QUANTITY OR THEIR COUNTRY OF ORIGIN , CONSIGNMENT OR DESTINATION . 2 . THE PROVISIONS OF PARAGRAPH 1 SHALL NOT PRECLUDE THE IMPOSITION OF : ( A ) PROHIBITIONS OR RESTRICTIONS JUSTIFIED ON GROUNDS OF PUBLIC MORALITY , PUBLIC POLICY OR PUBLIC SECURITY ; THE PROTECTION OF HEALTH AND LIFE OF HUMANS , ANIMALS OR PLANTS ; THE PROTECTION OF NATIONAL TREASURES POSSESSING ARTISTIC , HISTORIC OR ARCHAEOLOGICAL VALUE ; OR THE PROTECTION OF INDUSTRIAL AND COMMERCIAL PROPERTY ; ( B ) PROHIBITIONS OR RESTRICTIONS JUSTIFIED ON GROUNDS OF SPECIAL FEATURES OF THE WAREHOUSING ARRANGEMENTS , OR THE NATURE AND CONDITION OF THE GOODS . ARTICLE 4 THE ESTABLISHING OF WAREHOUSES SHALL BE SUBJECT TO PERMISSION FROM THE COMPETENT AUTHORITIES OF THE MEMBER STATES ( HEREINAFTER CALLED THE " COMPETENT AUTHORITIES " ) . SUCH AUTHORITIES MAY WITHDRAW OR SUSPEND PERMISSION WHERE NECESSARY . ARTICLE 5 1 . GOODS INTENDED FOR DEPOSIT IN A WAREHOUSE MUST BE SUBMITTED TO THE COMPETENT CUSTOMS AUTHORITIES OF THE MEMBER STATE IN WHICH THE WAREHOUSE IS SITUATED . NEVERTHELESS , ON CONDITION THAT CUSTOMS CONTROL OF THE GOODS IS ENSURED , THE COMPETENT AUTHORITIES MAY , UNDER CONDITIONS WHICH THEY SHALL DETERMINE , WAIVE THAT REQUIREMENT . 2 . GOODS INTENDED FOR DEPOSIT IN A WAREHOUSE MUST BE THE SUBJECT , UNDER CONDITIONS DETERMINED BY THE COMPETENT AUTHORITIES , OF A WRITTEN DECLARATION WHICH IN PARTICULAR ENABLES THEIR POSITION WITH REGARD TO CUSTOMS TO BE DETERMINED IN ACCORDANCE WITH ARTICLES 9 AND 10 OF THE TREATY . ARTICLE 6 1 . THE DEPOSITOR OR THE WAREHOUSE KEEPER SHALL : ( A ) COMPLY WITH ALL REQUIREMENTS RELATING TO WAREHOUSES AND FOLLOW INSTRUCTIONS GIVEN BY THE COMPETENT CUSTOMS AUTHORITIES ; ( B ) PRODUCE THE GOODS WHENEVER SO REQUIRED ; ( C ) CONSENT TO ANY SUPERVISION OR CHECKING OF THE GOODS . 2 . THE DEPOSITOR OR THE WAREHOUSE KEEPER MAY BE REQUIRED : ( A ) TO KEEP A STOCK-ACCOUNT OF THE GOODS FOR THE USE OF THE COMPETENT CUSTOMS AUTHORITIES ; ( B ) TO NOTIFY THE COMPETENT CUSTOMS AUTHORITIES OF ANY CIRCUMSTANCES WHICH HAVE ALTERED OR ARE LIKELY TO ALTER THE CONDITION OF THE GOODS DEPOSITED IN A WAREHOUSE . ARTICLE 7 IT MUST BE POSSIBLE FOR OWNERSHIP OF GOODS DEPOSITED IN WAREHOUSES TO BE TRANSFERRED UNDER THE CONDITIONS AND IN ACCORDANCE WITH THE PROCEDURE ESTABLISHED BY NATIONAL PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION . ARTICLE 8 1 . IT MUST BE POSSIBLE FOR GOODS DEPOSITED IN WAREHOUSES TO REMAIN THERE FOR A PERIOD OF FIVE YEARS . 2 . HOWEVER , FOR SUCH GOODS THE COMPETENT AUTHORITIES MAY : ( A ) EXTEND OR SHORTEN THE PERIOD OF STORAGE FOR REASONS CONNECTED WITH THE NATURE OF THE GOODS ; ( B ) SHORTEN THE PERIOD OF STORAGE FOR REASONS CONNECTED WITH THE TYPE OF WAREHOUSE . ARTICLE 9 1 . IT MUST BE POSSIBLE FOR GOODS DEPOSITED IN WAREHOUSES TO UNDERGO THERE , UNDER THE CONDITIONS LAID DOWN BY THE COMPETENT AUTHORITIES , SUCH USUAL FORMS OF HANDLING AS ARE NEEDED TO ENSURE PRESERVATION OR TO IMPROVE PACKAGING OR MARKETABLE QUALITY . NOT LATER THAN ONE YEAR AFTER THE NOTIFICATION OF THIS DIRECTIVE , THE COUNCIL SHALL , ON A PROPOSAL FROM THE COMMISSION , DRAW UP A COMMON LIST OF THE USUAL FORMS OF HANDLING REFERRED TO IN THE FIRST SUBPARAGRAPH WHICH MAY BE CARRIED OUT IN THE VARIOUS TYPES OF WAREHOUSES . 2 . GOODS WHICH UNDERGO TREATMENT OTHER THAN THE USUAL FORMS OF HANDLING REFERRED TO IN PARAGRAPH 1 SHALL BE SUBJECT TO THE RULES IN FORCE RELATING TO INWARD PROCESSING . ARTICLE 10 1 . SUBJECT TO THE PROVISIONS OF PARAGRAPH 2 , WHEN GOODS DEPOSITED IN WAREHOUSES ARE CLEARED FOR HOME USE THE CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES CHARGEABLE ON IMPORTATION SHALL BE COLLECTED ON THE BASIS OF THE RATES OR AMOUNT APPLICABLE ON THE DATE OF REMOVAL FROM THE WAREHOUSE , AND ACCORDING TO THE NATURE OF THE GOODS , THE VALUE FOR CUSTOMS PURPOSES AND THE QUANTITY , AS ASCERTAINED OR ACCEPTED FOR THAT PURPOSE BY THE CUSTOMS AUTHORITIES . 2 . WHERE THE PRICE PAID OR PAYABLE IS TAKEN INTO ACCOUNT IN DETERMINING THE VALUE FOR CUSTOMS PURPOSES , THE FOLLOWING SPECIAL PROVISIONS SHALL APPLY : ( A ) SUBJECT TO THE PROVISIONS OF ARTICLE 9 OF COUNCIL REGULATION ( EEC ) N 803/68 ( 3 ) OF JUNE 1968 ON THE VALUATION OF GOODS FOR CUSTOMS PURPOSES , THE PRICE PAID OR PAYABLE MAY BE EITHER THE PRICE ON A SALE RELATED TO DEPOSIT IN THE WAREHOUSE OR THE PRICE ON RESALE ; IN EITHER CASE THE PRICE SHALL BE FIXED WITH REFERENCE TO IMPORTATION INTO THE COMMUNITY ; ( B ) WHERE THE DATE OF DEPOSIT IN THE WAREHOUSE IS TAKEN AS A BASIS , ACCOUNT SHALL BE TAKEN OF ABNORMAL PRICE FLUCTUATIONS WHICH , DURING THE STORAGE PERIOD , GAVE RISE TO THE SUSPENSION , PROVIDED FOR IN ARTICLE 10 ( 7 ) OF REGULATION ( EEC ) N 803/68 , OF THE APPLICATION OF PERIODS OF GRACE . WHERE THE STORAGE PERIOD EXCEEDS TWO YEARS , ACCOUNT SHALL ALSO BE TAKEN OF OTHER PRICE FLUCTUATIONS ; ( C ) WHERE THE DATE OF REMOVAL FROM THE WAREHOUSE IS TAKEN AS A BASIS , THE PERIODS OF GRACE PROVIDED FOR IN ARTICLE 10 OF REGULATION ( EEC ) N 803/68 SHALL BE EXTENDED BY THE STORAGE PERIOD WHEN THAT PERIOD DOES NOT EXCEED TWO YEARS ; ( D ) THE COSTS OF WAREHOUSING AND OF PRESERVING THE GOODS WHILE IN WAREHOUSES BORNE BY A PURCHASER SHALL NOT BE INCLUDED IN THE VALUE FOR CUSTOMS PURPOSES WHERE THE PRICE PAID OR PAYABLE BY THAT PURCHASER IS TAKEN AS THE BASIS FOR VALUATION . ARTICLE 11 1 . THE DEPOSITOR AND THE WAREHOUSE-KEEPER MUST BE ABLE TO ENJOY COMPLETE EXEMPTION FROM CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES IN RESPECT OF LOSSES OCCURRING DURING THE STORAGE PERIOD AND ATTRIBUTABLE TO FORTUITOUS EVENTS , FORCE MAJEURE OR CAUSES INHERENT IN THE NATURE OF THE GOODS . 2 . IT MUST BE POSSIBLE FOR GOODS DAMAGED DURING THE STORAGE PERIOD TO BE DESTROYED UNDER CUSTOMS SUPERVISION . IN THAT EVENT THEY SHALL NOT BE SUBJECT TO CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT OR AGRICULTURAL LEVIES . WASTE AND DEBRIS RESULTING FROM DESTRUCTION SHALL BE SUBJECT AS SUCH , WHERE CLEARED FOR HOME USE , TO CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES , IN ACCORDANCE WITH ARTICLE 10 . 3 . IN CASES OF UNAUTHORISED REMOVAL OF GOODS , CUSTOMS DUTIES , CHARGES HAVING EQUIVALENT EFFECT AND AGRICULTURAL LEVIES SHALL BE COLLECTED ON THE GOODS REMOVED , ON THE BASIS OF THE RATES AND AMOUNTS APPLICABLE ON THE DATE OF REMOVAL AND IN ACCORDANCE WITH OTHER PROVISIONS OF ARTICLE 10 . WHERE THE DATE OF REMOVAL CANNOT BE ASCERTAINED , THE RATE THAT SHALL APPLY SHALL BE THE HIGHEST RATE OR AMOUNT APPLICABLE SINCE THE DATE OF DEPOSIT IN THE WAREHOUSE OR , WHERE APPROPRIATE , SINCE THE LAST CHECKING OF THE GOODS , UP TO THE DATE OF ASCERTAINING THE SHORTAGE . ARTICLE 12 THE MEMBER STATES SHALL BRING INTO FORCE NOT LATER THAN 1 OCTOBER 1969 THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE . ARTICLE 13 EACH MEMBER STATE SHALL INFORM THE COMMISSION OF THE PROVISIONS IT IS MAKING IN IMPLEMENTATION OF THIS DIRECTIVE . THE COMMISSION SHALL COMMUNICATE THE INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 14 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 MARCH 1969 . FOR THE COUNCIL THE PRESIDENT G . THORN ANNEX ( ARTICLE 1 ( 2 ) ( A ) ) 1 . FEDERAL REPUBLIC OF GERMANY _ OEFFENTLICHE ZOLLGUTLAGER ZOLLGESETZ , PAR . PAR . 42 TO 46 ) ( ZOLLNIEDERLAGEN ) _ PRIVATE ZOLLGUTLAGER _ ZOLLAUFSCHUBLAGER 2 . KINGDOM OF BELGIUM _ ENTREPOTS PUBLICS / ( LOI OF 4 MARCH 1846 , CHAPTERS I TO VI AND VIII ) OPENBARE ENTREPOTS _ ENTREPOTS PARTICULIERS / PARTICULIERE ENTREPOTS _ ENTREPOTS FICTIFS / FICTIEVE ENTREPOTS 3 . FRENCH REPUBLIC _ ENTREPOTS DE DOUANE ( CODE DES DOUANES ARTICLES 140 TO 162 TER ) ( ENTREPOTS DE STOCKAGE ) _ ENTREPOTS DE DOUANE ( ENTREPOTS INDUSTRIELS ) 4 . ITALIAN REPUBLIC _ MAGAZZINI DOGANALI SOTTO DIRETTA CUSTODIA DELLA DOGANA ( LEGGE DOGANALE OF 25 SEPTEMBER 1940 , N 1424 , TITLE V , CHAPTERS I AND II ) _ MAGAZZINI DOGANALI DATI IN AFFITTO _ MAGAZZINI DOGANALI DI PROPRIETA PRIVATA _ MAGAZZINI GENERALI 5 . GRAND DUCHY OF LUXEMBOURG _ ENTREPOTS PUBLICS ( ARRETE GRAND-DUCAL OF 20 APRIL 1922 , ARTICLE 1 ) _ ENTREPOTS PARTICULIERS _ ENTREPOTS FICTIFS 6 . KINGDOM OF THE NETHERLANDS _ TIJDELIJKE OPSLAG ( ALGEMENE WET INZAKE DE DOUANE EN DE ACCIJNZEN OF 26 JANUARY 1961 , ARTICLE 8 CHAPTER III ) _ VOORLOPIGE OPSLAG _ FICTIEVE ENTREPOTS _ FABRIEKSENTREPOTS